Appleton, C. J.
On June 10, 1874, William Trafton, jr.,
became chargeable as a pauper to the plaintiffs. On August 7, 1874, the defendants were duly notified that he had become so chargeable and were requested to remove him, to which they returned an answer denying their liability.
On November 19, 1875, the plaintiffs commenced their action against the defendants for the “amount of expense paid for board, clothing, attendance and medical aid furnished William Trafton, jr., a pauper from June 10, 1874, to October 25,1875, amounting to $312.24.”
This action was entered in the supreme court at the January-term, 1876, held in this county, and continued to the following October term, when the amount claimed having been paid in full the action was entered neither party.
The present suit was commenced August 2, 1876, to recover for supplies furnished said Trafton from October 25, 1875, to the date of the institution of this suit, amounting to $191.00. It is admitted that no notice was given prior to the commencement of this action.
It is claimed that this action may be maintained by virtue of the notice given the defendants on August 7,1874. A second suit having been commenced within two years from the date of that *534notice, the question is whether a new notice must be given previous to such second suit or whether one. notice will suffice for a series of consecutive suits, if commenced within the two years allowed by the statute.
We think a new notice was necessary. Such is the result of the decisions. A new notice must be given for every new action, even though a previous action between the same parties for the support of the same pauper may be pending. Sidney v. Augusta, 12 Mass. 316. Walpole v. Hopkinton, 4 Pick. 358. Uxbridge v. Seekonh, 10 Pick. 150. Hallowell v. Harwick, 14 Mass. 186. Cummington v. Wareham, 9 Cush. 585. These decisions have been regarded as affording the true construction of R. S., c. 24, § 24, by the decisions of this court. In Veazie v. Howland, 53 Maine, 39, 40, it was held that for every new action for supplies furnished by a town a new notice must be given, even though a former suit between the same parties may be pending.
The defendants after the first suit had been commenced could not know that further and additional expenses were being incurred without a new notice, to which they were clearly entitled. The notice given referred to the supplies furnished in the first suit. No notice has been given of the expenses stated in the declaration in the present suit. Gilford v. Newmarket, 7 N. H. 251, 252.

Plaintiffs nonsuit.

Walton, Dickerson, Virgin, Peters and Libbey, JJ., concurred.